04/01/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs February 23, 2022

                  LANCE FALCON v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                          No. 110274 Kyle A. Hixson, Judge
                      ___________________________________

                             No. E2021-00398-CCA-R3-PC
                        ___________________________________


The Petitioner, Lance Falcon, appeals the denial of post-conviction relief from his
convictions for rape, statutory rape by an authority figure, and sexual battery by an
authority figure, arguing that his trial counsel was ineffective for not objecting to the trial
court’s questioning of the Petitioner during his testimony before the jury and that his trial
counsel and appellate counsel were ineffective for not raising an objection to the lack of
merger and/or violation of double jeopardy as to count three of the indictment. Based on
our review, we affirm the judgment of the post-conviction court denying relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN W. CAMPBELL, SR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Gerald Gulley, Knoxville, Tennessee, for the appellant, Lance Elliott Falcon.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Sr., Assistant
Attorney General; Charme P. Allen, District Attorney General; and Tammy Hicks,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                  FACTUAL AND PROCEDURAL BACKGROUND

       The Petitioner was convicted by a jury of one count of rape, one count of statutory
rape by an authority figure, and one count of sexual battery by an authority figure and was
sentenced by the trial court to an effective sentence of twelve years in the Department of
Correction at 100%. This court affirmed the Petitioner’s convictions, and our supreme
court denied his application for permission to appeal. State v. Lance Elliott Falcon, No.
E2015-00935-CCA-R3-CD, 2018 WL 3148003 (Tenn. Crim. App., Aug. 17, 2016), perm.
app. denied (Tenn. Dec. 14, 2016).

      The proof adduced in the original trial was as follows:

               In early 2010, the victim moved in with her mother and the
      [Petitioner], who had been married for some three years, after having lived
      with her father since her parents’ divorce. The three lived in a mobile home
      in Knox County. On July 4, 2010, the victim’s mother went to work while
      the victim remained home with the [Petitioner]. At some point that evening,
      the victim fell asleep on the couch and awoke later to find the [Petitioner]
      “on top of” her “with his mouth in places that it shouldn’t be.” The victim
      testified that the [Petitioner] had her shorts and underwear “pulled to the
      side” and that his mouth was on her “vagina.” After the victim “pushed him
      off ... and told him to quit,” the [Petitioner] went into her mother’s room and
      stayed there until he left to pick her mother up from work.

              The victim said that in the weeks that followed, the [Petitioner]
      endeavored to ensure that the victim was not left alone with anyone other
      than him, and he refused to allow her to “talk to anybody on [her] cell phone
      unless [she] was sitting next to [the Petitioner] on speaker phone so he could
      hear everything everyone said.” At some point, the [Petitioner] “went
      somewhere,” and the victim telephoned her father and “told him to hurry and
      come get” her. While staying with her father, the victim revealed the assault
      to her sister’s boyfriend on August 6, 2010. She then told her sister and her
      father, who reported the abuse to authorities. Following her revelation, the
      victim was interviewed by Knoxville Sheriff’s Office Detectives and
      personnel at the Child Advocacy Center.

             The victim participated in two recorded telephone conversations with
      the [Petitioner], one initiated by her and one initiated by the [Petitioner].
      During the two calls, the [Petitioner] apologized to the victim and promised
      not to touch her again should she return home. Audio recordings of the
      telephone calls were played for the jury.

             The [Petitioner] testified on his own behalf and denied the allegations.
      He acknowledged, as he did in his pretrial statement to the police, kissing the
      victim on July 4, 2010. He also acknowledged having inadvertently touched
      the victim inappropriately while they were performing cheerleading stunts in
      the pool, explaining,
                                           -2-
       She had showed some expression to me that she liked
       cheerleading and was interested in it, and I myself varsity
       lettered in cheerleading in high school, so I was excited that we
       had some kind of a common interest. ... And so, that was
       showing that there was something that I could work with her
       towards, and I ... tried to do that by showing her techniques and
       things. Well, we used the pool as a spotter basically.

       The [Petitioner] claimed that he thought the victim was referring to
the swimming pool incident during the recorded telephone calls, saying,

       There in the initial conversation, the first phone call, my
       preconception of what was being expressed was an incident
       that took place at a pool where there was some slight physical
       contact and then it progressed into something that was beyond
       what I could comprehend at that time, I might say—try to
       control the situation a little bit and get her feeling comfortable
       with me so she would just come home.

        He added that “[t]here’s other things that led up to this conversation
that could’ve been misinterpreted on her part as more affection than what it
actually was.” He testified that his understanding of the conversation was
hampered by poor cellular telephone reception and the fact that he had
“smoked one and a half joints at that time in the morning.” The [Petitioner]
acknowledged that he had apologized to the victim for touching her
inappropriately but said that he had done so only because he and her mother
wanted the victim to come home. He said that his inability to understand
effectuated by his smoking marijuana carried over into his interview with the
police.

        The [Petitioner] testified that the victim had responded negatively to
efforts to discipline her for misbehavior after she moved in with him and his
wife. He added that the victim did not want to attend a different high school
and bristled at requirements that she put more effort into her studies.

       The [Petitioner] denied that he had prevented the victim from going
anywhere alone and stated that he often transported the victim to her aunt’s
or her grandmother’s house or to stay with her father.



                                     -3-
               The victim’s mother testified on behalf of the [Petitioner] that she
       believed the victim had manufactured the allegations so that she would be
       permitted to move back in with her father. She said that the victim “lies” and
       that the victim had responded negatively to their efforts to discipline her after
       she moved in with them. The victim’s mother said that the victim was alone
       with her on more than one occasion after July 4, 2010, and before she
       reported the incident to her sister’s boyfriend. She added that the victim also
       spent time alone with her maternal aunts and her maternal grandmother
       during that same time. She said that the victim did not report the abuse to
       anyone during this time and did not behave any differently toward the
       [Petitioner].

              Two of the victim’s maternal aunts and one maternal uncle testified
       that the victim had not behaved any differently toward the [Petitioner] after
       July 4, 2010. Her two aunts testified that they had spent time alone with the
       victim between July 4, 2010, and August 6, 2010, and that the victim had
       spent time alone with her maternal grandmother.

              Based upon this evidence, the jury convicted the [Petitioner] as
       charged of rape, statutory rape by an authority figure, and sexual battery by
       an authority figure.

Id. at *1-2.

                            Petition for Post-Conviction Relief

       The Petitioner filed a timely petition for post-conviction relief in which he raised a
claim of ineffective assistance of trial and appellate counsel and a claim that the trial court
caused constitutional error by questioning the Petitioner during his trial testimony before
the jury. As a result of this latter claim, the judge who had presided over the trial recused
himself, and a different judge was designated to handle the post-conviction proceedings.

                   Evidence Adduced at the Post-Conviction Hearing

        The Petitioner testified that trial counsel, a public defender, was appointed to
represent him after he had initially been represented by several other attorneys. The
Petitioner stated that he and trial counsel had only three “solid meetings” before the case
was tried. He could not remember how long these meetings lasted but did recall that he
and trial counsel discussed which witnesses should be called for trial. The Petitioner
testified that the most serious evidence against him was the recorded phone calls between
him and the victim. He said that trial counsel provided him copies of the phone recordings
                                             -4-
and discussed with him the advantages and disadvantages of the Petitioner’s testifying in
his own defense. The Petitioner claimed that he had a mental breakdown during this time,
which necessitated a delay in the trial preparation proceedings until he was mentally fit to
continue. Because of the mental breakdown the Petitioner had experienced, trial counsel
expressed concerns to the Petitioner about his testifying at trial, but the Petitioner
ultimately decided to testify to explain his side of the recorded telephone calls.

        The Petitioner testified that he was shocked by the trial court’s questioning of him
during the trial and wanted trial counsel to object and request a mistrial. Trial counsel,
however, neither objected nor asked for a mistrial. The Petitioner expressed his belief that
trial counsel’s failure to do so constituted deficient performance, which deprived the
Petitioner of his right to a fair trial.

        The Petitioner also expressed his belief that his conviction for sexual battery by an
authority figure should have been merged into either his conviction for rape or his
conviction for statutory rape by an authority figure and that his separate convictions
resulted in his being subjected to double jeopardy. The Petitioner testified that neither his
trial counsel nor his appellate counsel ever raised the issue.

       The Petitioner testified that he never talked to his appellate counsel while the appeal
was pending. The Petitioner said that he wanted to participate in his appeal but his
appellate counsel did not include him in the process. The Petitioner claimed that the only
communication he ever had with appellate counsel was when his convictions were affirmed
by this court and the supreme court declined to grant his application for permission to
appeal. He said appellate counsel sent him a letter informing him that the public defender’s
office was no longer representing him and giving him information about what next steps
were available to him.

       Appellate counsel, called as a witness for the Petitioner, testified that he had been
an attorney in the public defender’s office since 2014 and was primarily assigned to handle
the appellate work in the office. He said he was assigned to prepare the Petitioner’s appeal
while the motion for new trial was pending and assisted in the preparation of the motion
for new trial. Appellate counsel testified that he kept the Petitioner informed of the status
of the appeal and sent him copies of the appellate briefs. He said he communicated with
the Petitioner solely by mail and that his last communication with the Petitioner was to
inform him that his appeal to the Tennessee Supreme Court had been denied and that the
public defender’s office would no longer be representing him.

       Appellate counsel testified that he raised the trial court’s questioning of the
Petitioner during trial as a ground for appeal, arguing that it was plain error because it
amounted to the trial court’s impermissible commentary on the evidence and an attack on
                                            -5-
the Petitioner’s credibility. Appellate counsel testified that this court found that the trial
court’s action was error but that the error was harmless.

        When asked if he considered raising as an issue on appeal the trial court’s failure to
merge the sexual battery conviction in count three into one of the rape convictions,
appellate counsel responded that he knew that the election argument was not a valid ground
because the crime consisted of one factual episode. As to merger, appellate counsel
testified that he never thought of that claim at all.

        Trial counsel, called as a witness by the State, testified that he had just retired from
a thirty-year career as an assistant public defender. During his career, he tried a number of
cases, including approximately five that were similar to the Petitioner’s. According to trial
counsel’s records, he met with the Petitioner between thirteen and fifteen different times
during his preparation of the instant case. During those meetings, he and the Petitioner
discussed a number of topics, including the State’s evidence against the Petitioner,
potential defense witnesses, and whether the Petitioner would testify in his own defense.
With respect to the latter topic, trial counsel testified that he and the Petitioner thoroughly
discussed the pros and cons of the Petitioner’s testifying at trial, with trial counsel
expressing his concern that the Petitioner would say too much and would not fare well on
cross-examination. Ultimately, the Petitioner made the choice to testify.

       Trial counsel testified that he was shocked when the trial court began questioning
the Petitioner about the credibility of the victim. Counsel said he thought the trial court,
by doing so, was not only improperly commenting on the evidence but also attacking the
credibility of the Petitioner. Trial counsel testified that his failure to object or to request a
mistrial was not part of his trial strategy but simply because he was so shocked by the trial
court’s action that he did not think to object or request a mistrial.

        When asked whether he should have requested that the State make an election of
offenses, trial counsel responded that he did not think that an election was required, because
the alleged crimes were all the result of one criminal episode. Asked whether count three
should have been merged into count one or two, trial counsel responded that he did not
consider merger and was still unsure if merger would be proper.

        On April 8, 2021, the post-conviction court entered an order denying the petition
for post-conviction relief. The court found that the issue of whether the trial court’s
questioning of the Petitioner prejudiced his case had been previously determined by this
court when, after plain error review, this court concluded the conduct of the trial judge was
harmless. Therefore, the post-conviction court found that the Petitioner was unable to meet
his burden of demonstrating prejudice as a result of trial counsel’s failure to object to the
trial court’s questioning. The post-conviction court also found that the Petitioner failed to
                                              -6-
show either a deficiency in counsel’s performance or prejudice to his case as a result of
trial counsel’s failure to request merger of the offenses.

                                         ANALYSIS

       Although the Petitioner alleged a number of instances of ineffective assistance of
both trial and appellate counsel in his pro se and amended petitions, he confines himself
on appeal to the following issues: (1) whether trial counsel was ineffective for failing to
object to the trial court’s questioning of the Petitioner in front of the jury; (2) whether trial
counsel and appellate counsel were ineffective for not seeking a merger of count three into
counts one or two; and (3) whether the cumulative effect of trial counsel’s deficiencies in
representation deprived the Petitioner of his right to a fair trial.


                           Post-Conviction Standard of Review

        Post-conviction relief “shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing evidence.
Id. § 40-30-110(f). When an evidentiary hearing is held in the post-conviction setting, the
findings of fact made by the court are conclusive on appeal unless the evidence
preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). When
reviewing factual issues, the appellate court will not reweigh the evidence and will instead
defer to the post-conviction court’s findings as to the credibility of witnesses or the weight
of their testimony. Id. However, review of a post-conviction court’s application of the law
to the facts of the case is de novo, with no presumption of correctness. See Ruff v. State,
978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of
correctness given only to the post-conviction court’s findings of fact. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that the same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland standard
is a two-prong test:



                                              -7-
       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The reviewing court must indulge a strong presumption that the conduct of counsel falls
within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, and
may not second-guess the tactical and strategic choices made by trial counsel unless those
choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982).

       The prejudice prong of the test is satisfied by showing a reasonable probability, i.e.,
a “probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.”).

       The Petitioner first argues that trial counsel was ineffective for failing to make a
contemporaneous objection to the trial court’s improper questioning of the Petitioner,
thereby waiving plenary review of the issue on appeal. The post-conviction court,
however, found that the issue had been previously determined by this court on direct appeal
and was therefore not a proper ground for post-conviction relief.

      We agree with the post-conviction court. Appellate counsel raised the trial court’s
improper questioning of the Petitioner as an issue on direct appeal, where this court,
reviewing for plain error, found that the trial court’s actions did not materially affect the
outcome of the case. Tennessee Code Annotated section 40-30-106(h) states:
                                             -8-
       (h) A ground for relief is previously determined if a court of competent
       jurisdiction has ruled on the merits after a full and fair hearing. A full and
       fair hearing has occurred where the petitioner is afforded the opportunity to
       call witnesses and otherwise present evidence, regardless of whether the
       petitioner actually introduced any evidence.

       The post-conviction court was correct in finding that this ground had been
previously determined on direct appeal. Moreover, our finding on direct appeal that the
conduct of the trial court did not result in prejudice to the Petitioner’s case means that the
Petitioner cannot meet the prejudice prong of his ineffective assistance of counsel claim
with respect to this allegation. We, therefore, conclude that the post-conviction court
properly denied relief on this claim.

        The Petitioner next argues that trial counsel and appellate counsel were ineffective
for not requesting that the conviction for sexual battery by an authority figure be merged
into the conviction for rape or the conviction for statutory rape by an authority figure. With
respect to this allegation, the post-conviction court found that the Petitioner failed to show
either a deficiency in representation or prejudice to his case.

       We, again, agree with the post-conviction court. On direct appeal, the Petitioner
raised sufficiency of the evidence as to each of his convictions. Upon review, this court
found that the proof adduced was sufficient for a jury to return guilty verdicts on each
count. Thus, even though the Petitioner’s charges arose from one criminal episode, each
count was a separate and distinct crime. In State v. Watkins, 362 S.W.3d 530 (Tenn. 2012),
our supreme court stated:

       If the threshold is surpassed, meaning the convictions arise from the same
       act or transaction, the second step of the Blockburger test requires courts to
       examine the statutory elements of the offenses. If the elements of the
       offenses are the same, or one offense is a lesser included of the other, then
       we will presume that multiple convictions are not intended by the General
       Assembly and that multiple convictions violate double jeopardy. However,
       if each offense includes an element that the other does not, the statutes do not
       define the “same offense” for double jeopardy purposes, and we will presume
       that the Legislature intended to permit multiple punishments.

Id. at 557.

      Also, on direct appeal, the Petitioner raised a claim that his sentence was excessive.
This court reviewed the Petitioner’s sentencing and found that the effective sentence of
                                            -9-
twelve years was proper and supported by the enhancement factors found by the trial court,
which followed the proper application of the principles and purposes of the sentencing act.
We, therefore, conclude that the post-conviction court properly denied relief on the basis
of this claim.

       We, further, conclude that the Petitioner has failed to show that cumulative errors
occurred that deprived him of his right to a fair trial. We, therefore, affirm the denial of
the petition for post-conviction relief.

                                     CONCLUSION

       After review and finding no error, the judgment of the trial court is affirmed.


                                     __________________________________________
                                     JOHN W. CAMPBELL, SR., JUDGE




                                           - 10 -